               Case 2:20-cv-00390-MJP Document 14 Filed 10/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ALISON JOHNSON and RUSSELL                         CASE NO. C20-390 MJP
            JOHNSON,
11                                                             ORDER ON SECOND
                                    Plaintiffs,                STIPULATED MOTION TO
12                                                             REVISE CASE SCHEDULE
                    v.
13
            GORDON R SCOTT and JANE DOE
14          SCOTT,

15                                  Defendants.

16

17          The Court, having received and reviewed the Second Stipulation For Order Continuing

18   Trial Date and Amending Case Schedule (Dkt. No. 13), makes the following findings:

19          Notwithstanding the Parties’ claims that there have been no previous requests for a

20   continuance, (Dkt. No. 13 at 2, 4), the Court earlier denied the Parties’ request to extend the case

21   and trial deadlines in this matter, (Dkt. No. 12). In ruling on the earlier stipulated motion, the

22   Court noted that the Parties failed to explain why non-mandatory mediation required

23   postponement of any case deadlines or what specific discovery could not be conducted and

24   completed before the December 4, 2020 cut-off. (Dkt. No. 12.)


     ORDER ON SECOND STIPULATED MOTION TO REVISE CASE SCHEDULE - 1
              Case 2:20-cv-00390-MJP Document 14 Filed 10/08/20 Page 2 of 2




 1          While the Parties have supplied a modicum of additional detail relative to their first

 2   request, they have not demonstrated good cause to extend the trial and other dates. But to provide

 3   more time for the Rule 35 examination of Ms. Johnson, the Court finds good cause to extend

 4   certain case deadlines, and ORDERS that the case schedule be amended as follows:

 5    JURY TRIAL DATE                                   May 3, 2021 (unchanged)
      Reports from expert witness under FRCP
 6    26(a)(2) due                                      November 2, 2020
      All motions related to discovery must be filed
 7           by and noted on the motion calendar
             on the third Friday thereafter (see        December 2, 2020
 8           CR7(d))
      Discovery completed by                            January 4, 2021
 9    All dispositive motions must be filed by and
             noted on the motion calendar on the
10           fourth Friday thereafter (see CR7(d))

11    Counsel are reminded of the requirement           February 4, 2021
      to provide courtesy copies of any motions
12    with exhibits or other attachments
      exceeding 50 pages. Compliance with this
13    requirement will facilitate timely
      consideration of your motion.
14    All motions in limine must be filed by and
      noted on the motion calendar no earlier than      March 29, 2021 (unchanged)
15    the third Friday thereafter and no later than
      the Friday before the pretrial conference.
16    Agreed Pretrial order due                         April 20, 2021 (unchanged)
      Trial briefs, proposed voir dire questions, and   April 20, 2021 (unchanged)
17    proposed jury instructions:
      Pretrial Conference                               April 22, 2021 at 1:30 PM (unchanged)
18    Length of Jury Trial                              8—10 days (unchanged)
19
            The clerk is ordered to provide copies of this order to all counsel.
20
            Dated October 8, 2020.
21

22                                                        A
                                                          Marsha J. Pechman
23                                                        United States District Judge

24


     ORDER ON SECOND STIPULATED MOTION TO REVISE CASE SCHEDULE - 2
